Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION



Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 has been considered by the examiner.


Election/Restrictions
Applicant's election with traverse of claims 1-20 and 22 in the reply filed on November 16, 2020 is acknowledged.  Applicant’s request for withdrawal of the restriction requirement for amended claim 21 on that basis that claim 21 now recites “at most 24% by weight of La2O3” is not found persuasive because claim 21 still does not require the fiber glass to be free of Lu2O3, Gd2O3, Dy2O3, and Yb2O3 as recited in independent claims 1 and 17. 
The requirement is still deemed proper and is therefore made FINAL.

Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claim 21 directed to an invention non-elected without traverse.  Accordingly, claim 21 has been cancelled.



Response to Amendment 

	Applicant’s amendment filed June 16, 2020 has been fully considered and entered.

Allowable Subject Matter
Claims 1-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed June 16, 2020, see pages 6-8, with response to the prior art rejections set forth in the Office Action mailed on March 16, 2020 have been fully considered and are persuasive.  As such, all rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM Mon-Fri.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 7, 2021